The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Mark Francis Novak has committed professional misconduct warranting public discipline, including: engaging in a pattern of false statements to clients, opposing counsel, the Director, and others; falsifying documents; incompetency and neglect of client matters; entering into non-compliant fee agreements; failing to safeguard and account for client funds; and failing to communicate with clients. See Minn. R. Prof. Conduct 1.1, 1.2(a), 1.3, 1.4(a)(2), 1.4(a)(3), 1.4(a)(4), 1.4(b), 1.5(b)(2), 1.5(b)(3), 1.8(e), 1.15(c)(3), 1.15(c)(4), 1.15(c)(5), 1.16(d), 3.2, 3.4(c), 3.4(d), 4.1, 8.1(a), 8.4(a), 8.4(c), and 8.4(d), and Rule 25, Rules on Lawyers Professional Responsibility (RLPR).
The parties have entered into a stipulation for discipline. In it, respondent waives his procedural rights under Rule 14, RLPR, waives his right to answer, and unconditionally admits the allegations in the petition. The parties jointly recommend that the appropriate discipline is an indefinite suspension, with no right to petition for reinstatement for at least 4 years.
The court has independently reviewed the file and approves the jointly recommended disposition.
*823Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Mark Francis Novak is suspended from the practice of law, effective 14 days from the date of the filing of this order, with no right to petition for reinstatement for 4 years from the effective date of the suspension.
2. Respondent may petition for reinstatement under Rule 18(a)-(d), RLPR. Reinstatement is conditioned on successful completion of the written examination required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility, see Rule 18(e)(2), RLPR, and satisfaction of continuing legal education requirements, see Rule 18(e)(4), RLPR.
3. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs under Rule 24(a), RLPR.
BY THE COURT:
/s/ ______________________________
David L. Lillehaug
Associate Justice